DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63. 

Information Disclosure Statement
3. 	The information disclosure statements (IDS) were submitted on 04/23/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s election with traverse of the Species III (Fig. 7) corresponding to claims 7-13 in the reply filed on 08/31/22 has been acknowledged. 
Applicant traverses that the restriction/election requirement between Species II and Species III be withdrawn, due to significant overlap between the Species II and Species III.
However, upon further review/scrutiny, the Examiner respectfully disagrees with the Applicant’s traversal in view of the following reasons. 
In response to the traversal, the last Restriction/Election requirement is proper at least based on the following reason(s):
even though species II and species III encompass some overlapping subject matter (e.g., determining clock offset and MCU transmitting a trigger packet), species II and species III, nevertheless, do not share the most of all of the corresponding technical feature(s), so that it is highly unlikely, a thorough search would yield all of the clamed subject matter(s) with respect to the species II and species III  in which the Examiner can rely on to find prior art references, without imposing undue/additional examination burden on the Examiner.
In other words, a reasonable search for one Species corresponding to its set of claims does not necessarily encompass/cover the other Species corresponding to other set of claims.
Furthermore, Species II corresponding to Fig. 5 is substantially different than the elected Species III corresponding to Fig. 7 at least due to the following reasons.                                                          
Species II (Fig. 5) is mainly concerned with a technique for camera/projection synchronization between the ADAS ECU and the MCU in accordance with an embodiment of the present disclosure, whereas the elected Species III (Fig. 7) is concerned with respect to a method/technique for structured light imaging using a DMD headlight in accordance with another embodiment of the present disclosure.
Moreover, independent claim 7 features corresponding to the elected Species III (Fig. 7) are substantially distinct in comparison with respect to Species II corresponding to Fig. 5.
In conclusion, since Applicant has elected Species III (Fig. 7), the Examiner will examine on merits the elected Species III corresponding to claims 7-13, and the remaining non-elected claims 1-6 and 14-18 have been considered/treated as withdrawn claims, in view of all of the reasons as set forth above.
Therefore, in view of all of the reasons as set forth above, the restriction/election  requirement for Examination purposes as indicated is now deemed proper and therefore made FINAL.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 7-9 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Chang et al (2022/0229183 A1) in view of Klein et al (2001/0009437 A1) and Veeraraghavan et al (2012/0237112 A1).
Regarding claim 7, Chang et al discloses a method comprising: 
generating a high beam headlight frame/pattern by a first processor (190) comprised in a digital micromirror device (DMD) headlight control unit (512), wherein the high beam headlight frame comprises a high beam headlight pattern (abs.; Figs. 5 and 7; paras. [0018], [0027], [0090-0091]);
transmitting, by the first processor, the high beam headlight frame/pattern from the DMD controller (implicit) comprised in the DMD headlight control unit (512) (Figs. 1 and 7; para. [0091]); and
generating, by the DMD controller, at least one bit plane(s) (756) of the high beam headlight pattern (paras. [0090-0091]).
Chang et al does not seem to particularly disclose:
transmitting a bit plane of a structured light pattern to the DMD controller comprised in the DMD headlight control unit; and
generating, by the DMD controller, bit planes of a hybrid headlight frame, wherein the bit planes comprise the bit plane of the structured light pattern and the bit plane(s) of the high beam headlight pattern. 
However, Klein et al teaches digital image sensor comprising a set of bit planes representing a part of data, wherein each of the bit planes (372-1 to 372-n) represents a bit plane in an image, and constructing a structured light pattern visible to an user, in order to dynamically change lighting conditions but also operate at a lower speed clocking signal while maintaining a high speed readout from the image sensor (Figs. 3E-4; paras. [0047], [0050-0051], [0009]).
Furthermore, as an additional support, Veeraraghavan et al teaches structured light for 3D shape comprising, wherein structured light pattern/bit plane include a large range of frequencies (e.g., conventional 10-bit Gray codes have 10 patterns/bit planes), in order to  provide a structured light method and systems with a single camera and a projector without any moving parts to reconstruct transparent, opaque and translucent surfaces as well as surfaces that result in global illumination effects, such as inter-reflections and sub-surface scattering. (paras. [0031], [0011]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Chang et al to incorporate/combine Klein et al and Veeraraghavan et al’s teachings as above, so as to transmit the bit plane of the structured light pattern to the DMD controller comprised in the DMD headlight control unit, and generate, by the DMD controller, bit planes of a hybrid headlight frame (by virtue of a combination of above teachings), wherein the bit planes comprise the bit plane of the structured light pattern and the bit plane(s) of the high beam headlight pattern, in order to dynamically change lighting conditions but also operate at a lower speed clocking signal while maintaining a high speed readout from the image sensor, and provide the structured light method and systems with a single camera and the projector without any moving parts to reconstruct transparent, opaque and translucent surfaces as well as surfaces that result in global illumination effects, such as inter-reflections and sub-surface scattering.
Regarding claim 8, Chang et al discloses: 
projecting the high beam headlight pattern onto the roadway with an extended range, and with the 2D-MEMS mirror, the scanning can be controlled such that the beam can stay at the desired position for a long time (para. [0149]); 
by employing a smart algorithm, controlling on/off portions of the headlight beams from smart headlights through the integration of the LiDAR detection and CCD image (para. [0128]); and
the duration of projection time that the scanned headlight beam stays at each pixel location is variable, such that hot spot(s) can be created where the output beam is brighter at those locations since the headlight beam is (controlled to be) “ON” longer than at other areas (para. [0133]).
Furthermore, Klein et al teaches a light source projecting a structured light so that a user sees if the target is aimed or focused properly (see Klein et al’s claim 15).
Moreover, Veeraraghavan et al teaches a projector projecting (210) multiple sets of (220) of structured light patterns (221-224) on the scene (para. [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to reasonably realize/recognize, 
selecting, by the first processor, a hybrid sequence (by virtue of a combination of above teachings), for generating the bit planes of the hybrid headlight frame, wherein the hybrid sequence comprises the controlled projection time for the bit plane of the structured light pattern and the controlled projection times for the bit planes of the high beam headlight pattern, for substantially the same reasons/rational as discussed above.
Regarding claim 9, Chang et al discloses: 
projecting the high beam headlight pattern onto the roadway with an extended range, and with the 2D-MEMS mirror, the scanning can be controlled such that the beam can stay at the desired position for a long time (para. [0149]); 
by employing a smart algorithm, controlling on/off portions of the headlight beams from smart headlights through the integration of the LiDAR detection and CCD image (para. [0128]);
the duration of projection time that the scanned headlight beam stays at each pixel location is variable, such that hot spot(s) can be created where the output beam is brighter at those locations since the headlight beam is (controlled to be) “ON” longer than at other areas (para. [0133]); and
a DMD (digital micromirror device) having a plurality of independently steerable mirrors or switchable-tilt mirrors for steering a plurality of ambient (implicit of natural surrounding light) light beams that include one or more light beam(s) for the headlight beam(s) of a vehicle and/or one or more light beam(s) for LiDAR purposes, along with highly effective associated devices for light wavelength conversion, light dumping, and heatsinking, wherein image data from the digital camera and distance data from the LiDAR sensor are combined to provide information used to control the size, shape and direction of the smart headlight beam (abs.; para. [0018]).
Furthermore, Klein et al teaches a light source projecting the structured light so that a user sees if the target is aimed or focused properly (see Klein et al’s claim 15).
Moreover, Veeraraghavan et al teaches a projector projecting (210) multiple sets of (220) of structured light patterns (221-224) on the scene (para. [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to reasonably realize/recognize, 
selecting from the plurality of hybrid sequences based on the amount of ambient light, wherein each hybrid sequence of the plurality of hybrid sequences comprises a different projection time (controlled by Chang et al’s smart projector) for the bit plane of the structured light pattern, for substantially the same reasons/rational as discussed above.

Allowable Subject Matter
8.	Claims 10-13 are objected to as being dependent upon rejected base claim 7, but would be allowable:
	if claim 10 is rewritten in independent form including all of the limitations of the base claim 7 and any intervening claims.
Dependent claim 10 recites novel feature(s) comprising:
transmitting, by the first processor, a camera trigger packet to a second processor coupled to a camera, wherein the camera trigger packet indicates a current time of the first processor, a time delta until the bit plane of the structured light pattern is projected, and a projection time for the structured light pattern.
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claim 7.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.
 

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Park (2020/0081236 A1), Structured illumination system using digital micromirror device and structured illumination. 
B)	Bhakta et al (2015/0377442 A1), Pixelated projection for automotive headlamp.

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/SHAWN S AN/Primary Examiner, Art Unit 2483